--------------------------------------------------------------------------------


Exhibit 10.2
Supplemental Agreement No. 50


to


Purchase Agreement No. 1951


Between


The Boeing Company


and


Continental Airlines, Inc.


Relating to Boeing Model 737 Aircraft






THIS SUPPLEMENTAL AGREEMENT, is entered into as of July 23, 2009 by and between
THE BOEING COMPANY (Boeing) and CONTINENTAL AIRLINES, INC. (Buyer);


WHEREAS, Customer wishes to [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree to amend the Agreement as follows:




1.           Table of Contents, Articles, Tables and Exhibits:


1.1 Remove and replace, in its entirety, the “Table of Contents”, with the Table
of Contents attached hereto, to reflect the changes made by this Supplemental
Agreement No. 50.


1.2 Incorporate new Exhibit A-2.4, attached hereto, for all 737-800 Aircraft
delivering in November 2010 and later.


1.3 Incorporate new page T-3-7 to Table 1 entitled the “Aircraft Deliveries and
Descriptions, Model 737-800 Aircraft”, attached hereto.


1.4 Remove and replace, in its entirety, pages T-2-2 and T-2-3 of Table 1
entitled the “Aircraft Deliveries and Descriptions, Model 737-700 Aircraft”,
with the revised pages T-2-2 and T-2-3 of Table 1 attached hereto.


1.5 Remove and replace, in its entirety, the cover page to Exhibit A-2.3 with
the revised cover page attached hereto.


1.6 Incorporate revised letter agreement 6-1162-SEE-0225R1, “Use of Aircraft –
Carbon Brakes [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]” into the Purchase Agreement.


1.7 Incorporate letter agreement 6-1162-SEE-0263, “Use of Aircraft – 737NG
Performance Improvement Package Testing” into the Purchase Agreement.




1.8 Incorporate letter agreement 6-1162-SEE-0187,”Passenger Service Unit
Resolution” into the Purchase Agreement.


The Agreement will be deemed to be supplemented to the extent herein provided as
of the date hereof and as so supplemented will continue in full force and
effect.




EXECUTED IN DUPLICATE as of the day and year first written above.




THE BOEING
COMPANY                                                                           CONTINENTAL
AIRLINES, INC.
 
 
 
By: ­­ /s/ Susan
Englander                                                                 By:  /s/
Jacques Lapointe                                                      


Its: Attorney-In-Fact    
Its: Senior Vice President

     Procurement





P.A. 1951
CAL                                                      SA 50-1


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS





   
Page
SA
ARTICLES
Number
Number
     
1.
Subject Matter of Sale
1-1
SA 39
       
2.
Delivery, Title and Risk of Loss
2-1
         
3.
Price of Aircraft
3-1
SA 39
       
4.
Taxes
4-1
         
5.
Payment
5-1
         
6.
Excusable Delay
6-1
         
7.
Changes to the Detail Specification
7-1
SA 39
       
8.
Federal Aviation Requirements and
Certificates and Export License
 
8-1
 
SA 39
       
9.
Representatives, Inspection,
Flights and Test Data
 
9-1
         
10.
Assignment, Resale or Lease
10-1
         
11.
Termination for Certain Events
11-1
         
12.
Product Assurance, Disclaimer and
Release; Exclusion of Liabilities;
Customer Support; Indemnification
and Insurance
 
 
 
12-1
         
13.
Buyer Furnished Equipment and
Spare Parts
 
13-1
         
14.
Contractual Notices and Requests
14-1
SA 39
       
15.
Miscellaneous
15-1
 






P.A.
1951                                                               i                                                                  SA
50
N/CAL


 
 

--------------------------------------------------------------------------------

 

 
TABLE OF CONTENTS




   
Page
SA
TABLES
Number
Number
     
1.
Aircraft Deliveries and
Descriptions – 737-500
 
T-1
 
SA 3
         
Aircraft Deliveries and
Descriptions – 737-700
 
T-2
 
SA 49
         
Aircraft Deliveries and
Descriptions – 737-800
 
T-3
 
SA 50
         
Aircraft Deliveries and
Descriptions – 737-600
 
T-4
 
SA 4
         
Aircraft Deliveries and
Descriptions – 737-900
 
T-5
 
SA 39
         
Aircraft Deliveries and
Descriptions – 737-900ER
 
T-6
 
SA 48
       
EXHIBITS
           
A-1
Aircraft Configuration – Model 737-724
(Aircraft delivering through July 2004)
 
SA 26
     
A-1.1
Aircraft Configuration – Model 737-724
(Aircraft delivering on or after August 2004)
 
SA 46
     
A-2
Aircraft Configuration – Model 737-824
(Aircraft delivering through July 2004)
 
SA 26
     
A-2.1
Aircraft Configuration – Model 737-824
(Aircraft delivering August 2004 through
December 2007)
 
 
SA 41
     
A-2.2
Aircraft Configuration – Model 737-824
(Aircraft delivering January 2008 through
July 2008)
 
 
SA 45
     
A-2.3
Aircraft Configuration – Model 737-824
(Aircraft scheduled to deliver between August 2008 and October 2010)
 
SA 50
     
A-2.4
Aircraft Configuration – Model 737-824
(Aircraft scheduled to deliver in or after November 2010)
 
 
SA 50
     
A-3
Aircraft Configuration – Model 737-624
SA 1
     
A-4
Aircraft Configuration – Model 737-524
SA 3
     
A-5
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 26
     
A-6
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 45
     
A-6.1
Aircraft Configuration – Model 737-924
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 45
     
B
Product Assurance Document
SA 1
     
C
Customer Support Document – Code Two –
Major Model Differences
 
SA 1
     
C1
Customer Support Document – Code Three –
Minor Model Differences
 
SA 39
     
D
Aircraft Price Adjustments – New Generation
Aircraft (1995 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
 
 
 
SA 1
     
D1
Airframe and Engine Price Adjustments –
Current Generation Aircraft
 
SA 1
     
D2
Aircraft Price Adjustments – New Generation
Aircraft (1997 Base Price - [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]
 
 
 
 
SA 5
     
D3
Aircraft Price Adjustments - New
Generation Aircraft (July 2003 Base Price –
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 41
     
D4
Escalation Adjustment – Airframe and
Optional Features [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]
 
 
 
 
SA 41
     
E
Buyer Furnished Equipment Provisions Document
SA 39
     
F
Defined Terms Document
SA 5



 
TABLE OF CONTENTS




     
SA
LETTER AGREEMENTS
 
Number
       
1951-1
Not Used
         
1951-2R4
Seller Purchased Equipment
SA 39
       
1951-3R22
Option Aircraft-Model 737-824 Aircraft
SA 38
     
1951-4R1
Waiver of Aircraft Demonstration
SA 1
     
1951-5R3
Promotional Support – New Generation
Aircraft
 
SA 48
     
1951-6
Configuration Matters
       
1951-7R1
Spares Initial Provisioning
SA 1
     
1951-8R2
Escalation Sharing – New Generation Aircraft
SA 4
     
1951-9R21
Option Aircraft-Model 737-724 Aircraft
SA 48
     
1951-11R1
Escalation Sharing-Current Generation
Aircraft
 
SA 4
     
1951-12R7
Option Aircraft – Model 737-924 Aircraft
SA 32
     
1951-13
Configuration Matters – Model 737-924
SA 4
     
1951-14
Installation of Cabin Systems Equipment
737-924
 
SA 22
     
1951-15
Configuration Matters – Model 737-924ER
SA 39



TABLE OF CONTENTS

     
SA
RESTRICTED LETTER AGREEMENTS
 
Number
       
6-1162-MMF-295
Performance Guarantees – Model
737-724 Aircraft
       
6-1162-MMF-296
Performance Guarantees – Model
737-824 Aircraft
       
6-1162-MMF-308R4
Disclosure of Confidential
Information
 
SA 39
     
6-1162-MMF-309R1
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 1
     
6-1162-MMF-311R6
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 46
     
6-1162-MMF-312R1
Special Purchase Agreement Provisions
SA 1
     
6-1162-MMF-319
Special Provisions Relating to the
Rescheduled Aircraft
       
6-1162-MMF-378R1
Performance Guarantees – Model
737-524 Aircraft
 
SA 3
     
6-1162-GOC-015R1
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 31
     
6-1162-GOC-131R10
Special Matters
SA 46
     
6-1162-DMH-365
Performance Guarantees – Model
737-924 Aircraft
 
SA 5
     
6-1162-DMH-624
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
SA 8
 
6-1162-DMH-680
 
Delivery Delay Resolution Program
 
SA 9
 
6-1162-DMH-1020
 
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 14
 
 
6-1162-DMH-1035
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 15
6-1162-DMH-1054
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
 
SA 16
 
 
6-1162-CHL-048
Rescheduled Aircraft Agreement
SA 26
 
6-1162-CHL-195
Restructure Agreement for Model
737NG and 757-300 Aircraft
 
SA 30
 
6-1162-MSA-768
Performance Guarantees – Model
737-924ER Aircraft
 
SA 39
 
6-1162-SEE-133
[CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]
 
 
 
 
 
SA 46
 
6-1162-SEE-0176R4
Record Option Proposals
 
SA 48
6-1162-SEE-0187
Passenger Service Unit Resolution
SA 50
 
6-1162-SEE-0225R1
 
Use of Aircraft – Carbon Brakes [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] Testing
 
 
 
 
 
 
 
SA 50
6-1162-SEE-0263
Use of Aircraft – 737NG
Performance Improvement Package Testing
 
 
SA 50




P.A. 1951
N/CAL                                                                SA50


 
 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS


SUPPLEMENTAL AGREEMENTS
DATED AS OF:
   
Supplemental Agreement No. 1
 
October 10, 1996
Supplemental Agreement No. 2
 
March 5, 1997
Supplemental Agreement No. 3
 
July 17, 1997
Supplemental Agreement No. 4
 
October 10, 1997
Supplemental Agreement No. 5
 
May 21, 1998
Supplemental Agreement No. 6
 
July 30, 1998
Supplemental Agreement No. 7
 
November 12, 1998
Supplemental Agreement No. 8
 
December 7, 1998
Supplemental Agreement No. 9
 
February 18, 1999
Supplemental Agreement No. 10
 
March 19, 1999
Supplemental Agreement No. 11
 
May 14, 1999
Supplemental Agreement No. 12
 
July 2, 1999
Supplemental Agreement No. 13
 
October 13, 1999
Supplemental Agreement No. 14
 
December 13, 1999
Supplemental Agreement No. 15
 
January 13, 2000
Supplemental Agreement No. 16
 
March 17, 2000
Supplemental Agreement No. 17
 
May 16, 2000
Supplemental Agreement No. 18
 
September 11, 2000
Supplemental Agreement No. 19
 
October 31, 2000
Supplemental Agreement No. 20
 
December 21, 2000
Supplemental Agreement No. 21
 
March 30, 2001
Supplemental Agreement No. 22
 
May 23, 2001
Supplemental Agreement No. 23
 
June 29, 2001
Supplemental Agreement No. 24
 
August 31, 2001
Supplemental Agreement No. 25
 
December 31, 2001
Supplemental Agreement No. 26
 
March 29, 2002
Supplemental Agreement No. 27
 
November 6, 2002
Supplemental Agreement No. 28
 
April 1, 2003
Supplemental Agreement No. 29
 
August 19, 2003
Supplemental Agreement No. 30
 
November 4, 2003
Supplemental Agreement No. 31
 
August 20, 2004
Supplemental Agreement No. 32
 
December 29, 2004
Supplemental Agreement No. 33
 
December 29, 2004
Supplemental Agreement No. 34
 
June 22, 2005
Supplemental Agreement No. 35
 
June 30, 2005
Supplemental Agreement No. 36
 
July 21, 2005
Supplemental Agreement No. 37
 
March 30, 2006
Supplemental Agreement No. 38
 
June 6, 2006
Supplemental Agreement No. 39
 
August 3, 2006
Supplemental Agreement No. 40
 
December 5, 2006
Supplemental Agreement No. 41
 
June 1, 2007
Supplemental Agreement No. 42
 
June 13, 2007
Supplemental Agreement No. 43
 
July 18, 2007
Supplemental Agreement No. 44
 
December 7, 2007
Supplemental Agreement No. 45
 
February 20, 2008
Supplemental Agreement No. 46
 
June 25, 2008
Supplemental Agreement No. 47
 
October 30, 2008
Supplemental Agreement No. 48
 
January 29, 2009
Supplemental Agreement No. 49
 
May 1, 2009
Supplemental Agreement No. 50
 
July 23, 2009






P.A. 1951
N/CAL                                                                SA50


 
 

--------------------------------------------------------------------------------

 







Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-700 Aircraft














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


 


 


 


 


 


 


 


 


 


 


 


 


 
Page T-2-2
Boeing
Proprietary                                                                SA50

 
 

--------------------------------------------------------------------------------

 



Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-700 Aircraft














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]






















































Page T-2-3
                                            Boeing ProprietarySA50

 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-800 Aircraft














[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


 


 


 


 


 


 


 


 


 


 












Page T-3-5
Boeing Proprietary
SA50



 
 

--------------------------------------------------------------------------------

 

Table 1 to Purchase Agreement 1951
Aircraft Deliveries and Descriptions
Model 737-800 Aircraft












[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
























































Page T-3-6
Boeing ProprietarySA50

 
 

--------------------------------------------------------------------------------

 

AIRCRAFT CONFIGURATION


between


THE BOEING COMPANY


and


CONTINENTAL AIRLINES, INC.




Exhibit A-2.3 to Purchase Agreement Number 1951




(737-824 Aircraft scheduled to deliver between August 2008 and October 2010)






















































PA
1951                                                      A-2.3-1                                                      SA
50

 
 

--------------------------------------------------------------------------------

 

AIRCRAFT CONFIGURATION


between


THE BOEING COMPANY


and


CONTINENTAL AIRLINES, INC.




Exhibit A-2.4 to Purchase Agreement Number 1951




(737-800 Aircraft scheduled to deliver in or after November 2010)






















































PA
1951                                                      A-2.4-1                                                      SA
50

 
 

--------------------------------------------------------------------------------

 



737-800                                           BOEING PROPRIETARY
Exhibit A-2.4




[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]



 
 

--------------------------------------------------------------------------------

 



December 23, 2008
6-1162-SEE-0187


Continental Airlines, Inc.
1600 Smith Street
Houston, TX  77002


Attention:                      Mr. Ron Baur


Subject:                      Passenger Service Unit Resolution


Dear Ron,


During replacement of a Passenger Service Unit (PSU) by Customer on an
in-service 737-900ER, it was discovered  that [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]












































Boeing Proprietary

 
 

--------------------------------------------------------------------------------

 





Continental Airlines
6-1162-SEE-0187
Page 2


Customer understands that Boeing considers certain commercial and financial
information contained in this Letter Agreement as confidential, and agrees that
it will treat this Letter Agreement and the information contained herein as
confidential and will not, without the prior written consent of Boeing, disclose
this Letter Agreement or any information contained herein to any Third Party.


If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters set forth above, please indicate your acceptance and
approval below.  This Letter Agreement will become effective upon signature by
Boeing and Customer.


Sincerely,


THE BOEING
COMPANY                                                                                     CONTINENTAL
AIRLINES, INC.




      /s/  Susan
Englander                                                                       /s/   Jacques
Lapointe
Signature                                                                Signature




Susan
Englander                                                                                     Jacques
Lapointe
Printed
Name                                                                Printed Name


Regional
Director                                                                           Senior
Vice President Procurement
Title                                                      Title

 
 

--------------------------------------------------------------------------------

 

July 23, 2009


6-1162-SEE-0225R1


Continental Airlines, Inc.
1600 Smith Street
Houston, TX 77002


Attention:
Mr. Ron Baur



Subject:
Use of Aircraft – Carbon Brakes [CONFIDENTIAL MATERIAL OMITTED AND FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]

 
Testing



Reference:
(a) Purchase Agreement No. 1951 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model 737
Aircraft



This letter agreement (Letter Agreement) amends and supersedes 6-1162-SEE-0225
and amends and supplements the Purchase Agreement.  All terms used but not
defined in this Letter Agreement have the same meaning as in the Purchase
Agreement.


Boeing and Customer hereby agree that one (1) Model 737-900ER Aircraft, with
serial number [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT], will be used by Boeing in its flight test program for obtaining the
FAA certification of carbon brakes for use on the 737NG aircraft, for obtaining
European Aviation Safety Agency (EASA) certification for [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Such Aircraft is hereinafter
referred to as the Test Aircraft and such test program is hereinafter referred
to as the Test Program.


[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


1.           Test Program


The Test Aircraft will be flown for a total of approximately [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]
flight hours to complete the requirements described above.  The Test Aircraft
will be flown within the Aircraft Flight Manual operational limits.  The Test
program will include [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT


6-1162-SEE-0225 R1
Page 2 of 5


 Prior to delivery of the Test Aircraft, designated Customer representatives may
inspect the Test Aircraft in accordance with Article 9.2 of the Purchase
Agreement.    In addition, Boeing will provide to Customer a report detailing
the test conditions that the Test Aircraft, and in particular, the landing gear,
was subjected to during the Test Program to verify that test conditions were
within design parameters.  Any items deemed to be beyond reasonable wear and
tear will be addressed via standard delivery processes subject to discussion
between Boeing and Customer.


2.           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


6-1162-SEE-0225 R1
Page 3 of 5




3.           Removal of Wiring and Test Instrumentation.


The wiring installation in the Test Aircraft will be the same as in the other
737-900ER Aircraft being purchased by the Customer under the Agreement.  Boeing
will remove all flight test wiring and instrumentation to the extent
practicable.  Any residual flight test wiring and instrumentation [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be firmly
affixed to the Test Aircraft, and will not physically or electrically affect
systems on the Test
Aircraft or effect the continued serviceability of the Aircraft at delivery to
Customer.  Boeing shall provide Customer a detailed list and description of any
residual wiring that will remain on the Test Aircraft.




4.           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


5.           Warranty.


The terms and conditions of the Product Assurance Document (Exhibit C to the
AGTA) will run full term from the date of the delivery of the Test Aircraft to
Customer.  If any Boeing supplier, except the Engine manufacturer, refuses to
honor any valid warranty claim submitted by Customer solely on the basis of use
or time expiration relating to the Test Program or refurbishment, Boeing will
assume responsibility for such claim using the supplier warranty terms and
conditions as though the warranty period began with delivery of the Test
Aircraft to Customer.


6-1162-SEE-0225 R1
Page 4 of 5




6.           Wheels, Tires and Brakes.


Boeing will remove the Test Program tires, wheels, and brakes and replace with
the production tires, wheels and brakes
on the Test Aircraft after such Test Program and prior to delivery of the Test
Aircraft.


7.           Accomplishment of Maintenance Check.


Boeing will maintain the Test Aircraft with an Airplane Inspection Program (AIP)
as required by 14 CFR 91.409 (e). Scheduled maintenance and inspection intervals
will be based on a Low Utilization Maintenance Plan from the 737 Maintenance
Planning Document as described in the AIP.


8.  
List of Greases, Oils and Other Fluids.



Boeing will provide Customer in a timely manner a list of part and/or
specification numbers and suppliers of the greases, oils and other fluids used
to service the Test Aircraft during the flight test program.


9.  
 Flight Test Engines.



[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


10.  
Confidential Treatment.



Customer understands that certain commercial information contained in this
Letter Agreement are considered by Boeing as confidential.  Customer agrees that
it will treat this Letter Agreement and the information contained herein as
confidential  and will not, without the prior written consent of Boeing,
disclose this Letter Agreement or any information contained herein to any other
person or entity, except as required by law.

 
 

--------------------------------------------------------------------------------

 



6-1162-SEE-0225 R1
Page 5 of 5






Very truly yours,


THE BOEING COMPANY


By  /s/ Susan Englander
Its           Attorney-in-Fact


ACCEPTED AND AGREED TO this


Date     July 23, 2009


CONTINENTAL AIRLINES, INC.


By /s/ Jacques Lapointe


Its Senior Vice President – Procurement





 
 

--------------------------------------------------------------------------------

 

July 23, 2009


 
 


6-1162-SEE-0263




Continental Airlines, Inc.
1600 Smith Street
Houston, TX 77002






Attention:
Mr. Ron Baur



Subject:
Use of Aircraft – 737NG Performance Improvement Package Testing



Reference:
(a) Purchase Agreement No. 1951 (the Purchase Agreement) between The Boeing
Company (Boeing) and Continental Airlines, Inc. (Customer) relating to Model 737
Aircraft



This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement.  All terms used but not defined in this Letter Agreement have the
same meaning as in the Purchase Agreement.


Boeing and Customer hereby agree that one (1) Model 737-800 Aircraft,
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] will be
used by Boeing in its flight test program to support FAA certification
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].  Such
Aircraft is hereinafter referred to as the Test Aircraft and such test program
is hereinafter referred to as the Test Program.


Customer will accept delivery of the Test Aircraft without any reduction in the
Aircraft Price on account of the depreciation and wear and tear resulting from
such testing, subject to the provisions set forth below.


1.           Test Program


[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]


6-1162-SEE-0263
Page 2 of 6




It is hereby agreed that Customer will accept delivery of the Test Aircraft
under the terms of the Purchase Agreement except to the extent those terms are
varied expressly herein.  [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT]


Prior to delivery of the Test Aircraft, designated Customer representatives may
inspect the Test Aircraft in accordance with Article 9.2 of the Purchase
Agreement.    In addition, Boeing will provide to Customer a report detailing
the test conditions that the Test Aircraft was subjected to during the Test
Program to verify that test conditions were within design parameters.  Any items
deemed to be beyond reasonable wear and tear will be addressed via standard
delivery processes subject to discussion between Boeing and Customer.


6-1162-SEE-0263
Page 3 of 6




2.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FORCONFIDENTIAL TREATMENT]



3.           Removal of Wiring and Test Instrumentation.


The wiring installation in the Test Aircraft will be the same as in the other
737-800 Aircraft being purchased by the Customer under the Agreement. Boeing
will remove all flight test wiring and instrumentation to the extent
practicable. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]


6-1162-SEE-0263
Page 4 of 6




4.
[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH

 
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A

 
        REQUEST FOR CONFIDENTIAL TREATMENT]



5.           Warranty.


The terms and conditions of the Product Assurance Document (Exhibit C to the
AGTA) will run full term from the date of the delivery of the Test Aircraft to
Customer.  If any Boeing supplier, except the Engine manufacturer (except as
provided for in Section 9), refuses to honor any valid warranty claim submitted
by Customer solely on the basis of use or time expiration relating to the Test
Program or refurbishment, Boeing will assume responsibility for such claim using
the supplier warranty terms and conditions as though the warranty period began
with delivery of the Test Aircraft to Customer.


6.           Wheels, Tires and Brakes.


Boeing will remove the Test Program tires, wheels, and brakes and replace with
the production tires, wheels and brakes on the Test Aircraft after such Test
Program and prior to delivery of the Test Aircraft.




7.           Accomplishment of Maintenance Check.


Boeing will maintain the Test Aircraft with an Airplane Inspection Program (AIP)
as required by 14 CFR 91.409 (e). Scheduled maintenance and inspection intervals
will be based on a Low Utilization Maintenance Plan from the 737 Maintenance
Planning Document as described in the AIP.


6-1162-SEE-0263
Page 5 of 6
 
 


8.           List of Greases, Oils and Other Fluids.


Boeing will provide Customer in a timely manner a list of part and/or
specification numbers and suppliers of the greases, oils and other fluids used
to service the Test Aircraft during the flight test program.


9.           [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH
THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL
TREATMENT]




10.           Confidential Treatment.


Customer understands that certain commercial information contained in this
Letter Agreement are considered by Boeing as confidential.  Customer agrees that
it will treat this Letter Agreement and the information contained herein as
confidential  and will not, without the prior written consent of Boeing,
disclose this Letter Agreement or any information contained herein to any other
person or entity, except as required by law.



 
 

--------------------------------------------------------------------------------

 

6-1162-SEE-0263
Page 6 of 6




Very truly yours,


THE BOEING COMPANY


By    /s/ Susan Englander
Its           Attorney-in-Fact


ACCEPTED AND AGREED TO this


Date     July 23, 2009


CONTINENTAL AIRLINES, INC.


By   /s/ Jacques Lapointe


Its Senior Vice President – Procurement






